Judgment, Supreme *548Court, New York County (Richard D. Carruthers, J., at hearing; Daniel E FitzGerald, J., at plea and sentence), rendered March 3, 2008, convicting defendant of assault in the first degree, and sentencing him, as a second felony offender, to a term of eight years, unanimously affirmed.
The court properly found, by clear and convincing evidence, that although a lineup had been suppressed on right to counsel grounds, the victim could make an in-court identification of defendant based upon an independent source (see e.g. People v Robinson, 8 AD3d 95 [2004], lv denied 3 NY3d 742 [2004]). There is no basis for disturbing the court’s determinations concerning credibility. The victim had seen defendant numerous times in the neighborhood, and had an ample opportunity to observe him during a 20-minute incident that included several conversations between the two men, and ended when defendant shot the victim.
The surcharges and fees were properly imposed (see People v Guerrero, 12 NY3d 45 [2009]). Concur—Andrias, J.E, Catterson, Renwick, DeGrasse and Freedman, JJ.